Court of Appeals
                          Sixth Appellate District of Texas

                                      JUDGMENT


 In the Interest of L.E.S., a Child                     Appeal from the 76th District Court of Titus
                                                        County, Texas (Tr. Ct. No. 37,180). Opinion
 No. 06-15-00015-CV                                     delivered by Justice Moseley and Chief
                                                        Justice Morriss and Justice Burgess,
                                                        participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellants have adequately indicated their inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                       RENDERED AUGUST 18, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk